 Case 8:19-cv-02839-VMC-JSS Document 1 Filed 11/18/19 Page 1 of 12 PageID 1



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

ANTONY PARIS,                       )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                  Case No.: 8:19-cv-02839
                                    )
SAINT LEO UNIVERSITY                )
INCORPORATED,                       )
                                    )
      Defendant.                    )
____________________________________)

            PLAINTIFF’S COMPLAINT WITH DEMAND FOR JURY TRIAL

       Comes Now Plaintiff, ANTONY PARIS (“Plaintiff” or “Paris”), files his Complaint

against Defendant, SAINT LEO UNIVERSITY INCORPORATED (“Defendant” or “Saint Leo”),

and in support he states the following:

                                   NATURE OF THE CLAIMS

       1.      This is an action for monetary damages pursuant to the Age Discrimination in

Employment Act 29 U.S.C. §§ 621, et seq. (“ADEA”); Title I of the Americans with Disabilities

Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq. (“ADA”); and the Florida Civil Rights Act

of 1992, Fla. Stat. §§ 760.01 et seq. (“FCRA”) to redress Defendant’s unlawful employment

practices against Plaintiff, including discrimination, harassment, retaliation against Plaintiff

because of his age and disability leading to his unlawful termination.

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and

1343, as this action involves federal questions regarding deprivation of Plaintiff’s civil rights under

the ADEA and the ADA.



                                                  1
 Case 8:19-cv-02839-VMC-JSS Document 1 Filed 11/18/19 Page 2 of 12 PageID 2



        3.       This Court has supplemental jurisdiction over Plaintiff’s related claims arising

under state law pursuant to 28 U.S.C. §1367(a).

        4.       Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) because a

substantial part of the events or omissions giving rise to this action, including Defendant’s

unlawful employment practices alleged herein, occurred in this District.

                                            THE PARTIES

        5.       Plaintiff, Paris, is a citizen of the United States, and is and was at all times material,

a resident of the State of Florida, residing in Pasco County.

        6.       Plaintiff worked for Defendant at its campus located at 33701 FL-52, St. Leo,

Florida 33574.

        7.       Defendant, Saint Leo is a Florida Not For Profit Corporation with its principal place

of business in St. Leo, Florida, located in Pasco County, Florida.

        8.       Defendant is an employer as defined by the laws under which this action is brought

and employs the requisite number of employees.

                                PROCEDURAL REQUIREMENTS

        9.       Plaintiff has complied with all statutory prerequisites to filing this action.

        10.      On January 30, 2019, Plaintiff timely dual-filed a claim with the Equal Employment

Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations (“FCHR”),

against Defendant, satisfying the requirements of 42 U.S.C. § 2000e-5(b) and (e), based on age,

disability, and retaliation.

        11.      Plaintiff’s EEOC Charge was filed within three hundred days after the alleged

unlawful employment practices.




                                                     2
 Case 8:19-cv-02839-VMC-JSS Document 1 Filed 11/18/19 Page 3 of 12 PageID 3



        12.       On August 6, 2019, the FCHR issued to Plaintiff a Notice of Dismissal, upon

request.

        13.       The EEOC administratively adopted the position of the FCHR and on August 28,

2019 the EEOC issued to Plaintiff a Notice of Right to Sue.

        14.       This Complaint was filed within ninety days following Plaintiff’s receipt of the

EEOC’s Notice of Right to Sue.

                                    FACTUAL ALLEGATIONS

        1.        Plaintiff worked for Defendant as the Head Coach of Defendant’s Soccer Team for

approximately one (1) year and ten (10) months.

        2.        Plaintiff is a disabled man and was over the age of forty (40) at all times material

to this action.

        3.        During Plaintiff’s employment, Defendant targeted Plaintiff due to his age and

disability.

                         Defendant Discriminated Against Plaintiff Due to His Age

        4.        Defendant’s discriminatory animus towards Plaintiff’s age was apparent from the

beginning evidenced by Defendant’s discriminatory and offensive comments during Plaintiffs

interview. During Plaintiff’s interview, Mr. Francis Reidy, Vice President of Athletics and Athletic

Director, raised concerns about hiring Plaintiff stating that others would comment, “Who’s this

old guy,” referring to Plaintiff.

        5.        Mr. Reidy continued his discriminatory rant by further commenting to Plaintiff, “I

thought you [Plaintiff] would have been retired by now.”

        6.        Defendant’s discriminatory animus towards Plaintiff’s age continued to progress.

Defendant repeatedly asked Plaintiff “Are your legs tired?” again, implying that due to Plaintiff’s



                                                   3
 Case 8:19-cv-02839-VMC-JSS Document 1 Filed 11/18/19 Page 4 of 12 PageID 4



age he could not handle the rigors of his position. Defendant did not ask younger similarly situated

employees such questions.

       7.      Plaintiff was the oldest Coach on Defendant’s staff. Defendant’s other coaches

were in their 30’s and 40’s primarily.

       8.      Mr. Reidy would often express how he liked the “younger coaches” and how the

“college business had changed and [is now] fueled with these young go getters who are hungry for

success” implying Plaintiff would not be able to succeed due to his age.

       9.      Defendant regularly discussed the “demands of the job” with Plaintiff and

commented that Plaintiff was “not as young as he used to be.” These discussions were not had

with younger similarly situated coaches.

       10.     Mr. Reidy further harped on the amount of hours Plaintiff’s job would require

stating, “You [Plaintiff] know this is a 60 to 70-hour work week,” suggesting that Plaintiff would

be unable to handle the workload due to his age.

                  Defendant Discriminated Against Plaintiff Due to His Disability

       11.     At all times relevant to this action Plaintiff suffered from bone spurs in his shoulder,

a torn rotator cuff, arthritis in his clavicle, and a ruptured bicep tendon which are physical

impairments within the meaning of the ADA and which Defendant regarded as such an

impairment.

       12.     Plaintiff’s disabilities impacted his ability to, among other things, care for himself,

lift, and perform manual tasks.

       13.     At all times relevant Plaintiff was a qualified individual with a disability within the

meaning of the ADA.

       14.     In the alternative Defendant regarded Plaintiff as being disabled.



                                                  4
 Case 8:19-cv-02839-VMC-JSS Document 1 Filed 11/18/19 Page 5 of 12 PageID 5



       15.     Plaintiff was, at all times relevant, able to perform the essential functions of his

position with Defendant.

       16.     Upon receiving his diagnoses, Plaintiff notified Mr. Reidy of his disabilities.

       17.     After months of suffering with chronic pain due to his disabilities Plaintiff

scheduled a necessary surgery.

       18.     Plaintiff notified Mr. Reidy of his upcoming scheduled surgery.

       19.     Mr. Reidy immediately expressed his discriminatory animus towards Plaintiff’s

disability by lamenting that the timing of Plaintiff’s scheduled surgery would negatively impact

Defendant’s “recruitment period,” which coincided with Plaintiff’s surgery.

       20.     Mr. Reidy further commented that he would “think about our [Plaintiff and

Defendant’s] future” in an attempt to intimidate Plaintiff and discourage him from having his

surgery.

       21.     Due to the necessity of medical intervention to address his disabilities, Plaintiff

took a very short four days off to have surgery performed on his rotator cuff, bicep, bone spurs

removed, and Arthritis removed from his clavicle and to heal from the same.

                             Plaintiff’s Discriminatory Termination

       22.     A mere four weeks following Plaintiff’s return from his brief medical leave, due to

his age, disability, and in retaliation for taking time off for his surgery, Defendant terminated

Plaintiff citing performance as pretext.

       23.     Following Plaintiff’s termination, Defendant filled Plaintiff’s position with an

individual who is significantly younger than Plaintiff and non-disabled.

       24.     Defendant cited pretextual reasons for Plaintiff’s termination and this is evidenced

by the fact that Plaintiff’s Assistant Coach, who is well under the age of 40, was not terminated.



                                                 5
 Case 8:19-cv-02839-VMC-JSS Document 1 Filed 11/18/19 Page 6 of 12 PageID 6



        25.     Further, Defendant’s discriminatory animus towards Plaintiff’s age and disability

is highlighted by the fact that Defendant retained underperforming younger and non-disabled

Coaches in its men’s and women’s basketball programs.

        26.     Plaintiff has been damaged by Defendant’s illegal conduct.

                                           Count I:
                       Age Based Discrimination in Violation of the ADEA

        27.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-26 above.

        28.     At all times relevant to this action, Plaintiff was in a protected category under Title

VII because of his age

        29.     Defendant is prohibited under ADEA from discriminating against Plaintiff because

of his age with regard to discharge, employee compensation, and other terms, conditions, and

privileges of employment.

        30.     Defendant violated the ADEA by unlawfully targeting and discriminating against

Plaintiff based on his age.

        31.     Defendant intentionally discriminated against Plaintiff on the basis of his age.

        32.     Plaintiff has been damaged by the illegal conduct of Defendant.

        33.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling Plaintiff to compensatory damages.

        34.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling Plaintiff to punitive damages.




                                                   6
 Case 8:19-cv-02839-VMC-JSS Document 1 Filed 11/18/19 Page 7 of 12 PageID 7



                                             Count II:
                               Retaliation in Violation of the ADEA

        35.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-26 above.

        36.     Plaintiff engaged in protected activity under the ADEA while employed by

Defendant.

        37.     Defendant’s conduct violated the ADEA.

        38.     Defendant’s discriminatory conduct, in violation of the ADEA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige for which Plaintiff is entitled to damages.

        39.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling Plaintiff to compensatory damages.

        40.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling Plaintiff to punitive damages.

                                           Count III:
                    Disability Based Discrimination in Violation of the ADA

        41.     Plaintiff re-alleges and adopts, as it fully set forth herein, the allegations stated in

Paragraphs 1-26 above.

        42.     At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of the ADA.

        43.     Plaintiff has an actual disability, has a record of being disabled, and/or is perceived

as being disabled by Defendant.

        44.     Defendant is prohibited under the ADA from discriminating against Plaintiff

because of his disability with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.



                                                   7
 Case 8:19-cv-02839-VMC-JSS Document 1 Filed 11/18/19 Page 8 of 12 PageID 8



        45.     Defendant violated the ADA by unlawfully terminating and discriminating against

Plaintiff based on his disability.

        46.     Defendant intentionally discriminated against Plaintiff on the basis of his disability.

        47.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the ADA, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which Plaintiff is entitled to an award of

monetary damages and other relief.

        48.     Defendant’s unlawful conduct in violation of the ADA is outrageous and malicious,

intended to injure Plaintiff, and has been done with conscious disregard of Plaintiff’s civil rights,

entitling him to an award of exemplary and/or punitive damages.

                                             Count IV:
                                Retaliation in Violation of the ADA

        49.     Plaintiff re-alleges and adopts, as it fully sets forth herein, the allegations stated in

Paragraphs 1-26 above.

        50.     Plaintiff engaged in protected activity under the ADA while employed by

Defendant.

        51.     Defendant engaged in intentional retaliation against Plaintiff for his participation

in protected activity and request for reasonable accommodation.

        52.     Defendant’s conduct violated the ADA.

        53.     Defendant’s discriminatory conduct, in violation of the ADA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige for which he is entitled to damages.




                                                   8
 Case 8:19-cv-02839-VMC-JSS Document 1 Filed 11/18/19 Page 9 of 12 PageID 9



        54.    Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

        55.    Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive damages.

                                         Count V:
                   Handicap Based Discrimination in Violation of the FCRA

        56.    Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

paragraphs 1-26 above.

        57.    Plaintiff was a qualified individual with a handicap under the meaning of the

FCRA.

        58.    Defendant is prohibited under the FCRA from discriminating against Plaintiff

because of his handicap with regard to discharge, employee compensation, and other terms,

conditions, and privileges of employment.

        59.    Defendant violated the FCRA by constructively terminating and discriminating

against Plaintiff based on his handicap.

        60.    Defendant intentionally discriminated against Plaintiff on the basis of his handicap.

        61.    As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the FCRA, Plaintiff has suffered lost wages, lost benefits, as well as severe

mental anguish and emotional distress, including but not limited to depression, humiliation,

embarrassment, stress and anxiety, loss of self-esteem and self-confidence, and emotional pain and

suffering, for which he is entitled to an award of monetary damages and other relief.

        62.    Defendant’s unlawful conduct in violation of the FCRA was outrageous, malicious,

was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s civil rights,

entitling him to an award of exemplary and or punitive damages.

                                                  9
Case 8:19-cv-02839-VMC-JSS Document 1 Filed 11/18/19 Page 10 of 12 PageID 10



                                         Count VI:
                      Age Based Discrimination in Violation of the FCRA

       63.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-26 above.

       64.     At all times relevant to this action, Plaintiff was in a protected category under the

FCRA because of his age.

       65.     Defendant is prohibited under the FCRA from discriminating against Plaintiff

because of his age with regard to discharge, employee compensation, and other terms, conditions,

and privileges of employment.

       66.     Defendant violated the FCRA by discharging and discriminating against Plaintiff

based on his age.

       67.     Defendant intentionally discriminated against Plaintiff on the basis of his age.

       68.     As a direct and proximate result of Defendant’s unlawful and discriminatory

conduct in violation of the FCRA, Plaintiff has suffered and continues to suffer, lost wages, lost

benefits, as well as severe mental anguish and emotional distress, including but not limited to

depression, humiliation, embarrassment, stress and anxiety, loss of self-esteem and self-

confidence, and emotional pain and suffering, for which he is entitled to an award of monetary

damages and other relief.

       69.     Defendant’s unlawful conduct in violation of the FCRA was outrageous and

malicious, was intended to injure Plaintiff, and was done with conscious disregard of Plaintiff’s

civil rights, entitling him to an award of exemplary and/or punitive damages.




                                                 10
Case 8:19-cv-02839-VMC-JSS Document 1 Filed 11/18/19 Page 11 of 12 PageID 11



                                            Count VII:
                            Retaliation in Violation of the FCRA

        70.     Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in

Paragraphs 1-27 above.

        71.     Plaintiff engaged in protected activity under the FCRA.

        72.     Defendant engaged in intentional retaliation against Plaintiff for his participation

in protected activity.

        73.     Defendant’s conduct violated the FCRA.

        74.     Defendant’s discriminatory conduct, in violation of the FCRA, has caused Plaintiff

to suffer a loss of pay, benefits, and prestige for which he is entitled to damages.

        75.     Defendant’s actions have caused Plaintiff to suffer mental and emotional distress,

entitling him to compensatory damages.

        76.     Defendant has engaged in discriminatory practices with malice and reckless

indifference to Plaintiff’s federally protected rights, thereby entitling him to punitive damages.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, requests this Honorable Court:

        a)      Enter judgment requiring Defendant to pay back wages and back benefits found to

be due and owing at the time of trial, front-pay, compensatory damages, including emotional

distress damages, in the amount to be proved at trial, punitive damages, and prejudgment interest

thereon;

        b)      Granting Plaintiff his costs and an award of reasonable attorneys’ fees (including

expert witness fees); and

        c)      Award any other and further relief as this Court deems just and proper.




                                                  11
Case 8:19-cv-02839-VMC-JSS Document 1 Filed 11/18/19 Page 12 of 12 PageID 12



                                       JURY DEMAND

     Plaintiff hereby requests a trial by jury on all triable issues herein.



                                             Respectfully Submitted:
                                             /s/ Gabrielle Klepper
                                             Gabrielle Klepper
                                             Florida Bar No. 92815
                                             Gary Martoccio
                                             Florida Bar No. 99040
                                             Spielberger Law Group
                                             4890 W. Kennedy Blvd
                                             Suite 950
                                             Tampa, Florida 33609
                                             T: (800) 965-1570
                                             F: (866) 580-7499
                                             Gabrielle.klepper@spielbergerlawgroup.com
                                             Gary.Martoccio@spielbergerlawgroup.com

                                             Counsel for Plaintiff




                                                12
